EXHIBIT 10.4

 

 

CUSIP/CINS

 

97/8% Senior Notes due 2011

 

No.

 

$

 

UBIQUITEL OPERATING COMPANY

 

promises to pay to CEDE & CO. or registered assigns,

 

the principal sum
of                                                                                                                                         on
March 1, 2011.

 

Interest Payment Dates:  March 1 and September 1

 

Record Dates:  February 15 and August 15

 

Dated: October 14, 2004

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

By:

 

 

 

Name: James J. Volk

 

 

Title:   Chief Financial Officer

 

 

This is one of the Notes referred to
in the within-mentioned Indenture:

 

THE BANK OF NEW YORK,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------


 

97/8% Senior Notes due 2011

 

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN

 

THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES ACT’’), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) (a) IN THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL
‘‘ACCREDITED INVESTOR’’ (AS DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE
SECURITIES ACT (AN ‘‘INSTITUTIONAL ACCREDITED INVESTOR’’)) THAT, PRIOR TO SUCH
TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM

 

--------------------------------------------------------------------------------


 

THE TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL
AMOUNT OF NOTES LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO
UBIQUITEL OPERATING COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF
UBIQUITEL OPERATING COMPANY SO REQUESTS), (2) TO UBIQUITEL OPERATING COMPANY OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1) INTEREST.  UBIQUITEL OPERATING COMPANY, A DELAWARE CORPORATION (THE
“COMPANY”), PROMISES TO PAY INTEREST ON THE PRINCIPAL AMOUNT OF THIS NOTE AT
97/8% PER ANNUM FROM SEPTEMBER 1, 2004 UNTIL MATURITY AND SHALL PAY THE
LIQUIDATED DAMAGES, IF ANY, PAYABLE PURSUANT TO SECTION 5 OF THE REGISTRATION
RIGHTS AGREEMENT REFERRED TO BELOW.  THE COMPANY WILL PAY INTEREST AND
LIQUIDATED DAMAGES, IF ANY, SEMI-ANNUALLY IN ARREARS ON MARCH 1 AND SEPTEMBER 1
OF EACH YEAR, OR IF ANY SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY (EACH, AN “INTEREST PAYMENT DATE”).  INTEREST ON THE NOTES WILL
ACCRUE FROM THE MOST RECENT DATE TO WHICH INTEREST HAS BEEN PAID OR, IF NO
INTEREST HAS BEEN PAID, FROM THE DATE OF ISSUANCE; PROVIDED THAT IF THERE IS NO
EXISTING DEFAULT IN THE PAYMENT OF INTEREST, AND IF THIS NOTE IS AUTHENTICATED
BETWEEN A RECORD DATE REFERRED TO ON THE FACE HEREOF AND THE NEXT SUCCEEDING
INTEREST PAYMENT DATE, INTEREST SHALL ACCRUE FROM SUCH NEXT SUCCEEDING INTEREST
PAYMENT DATE; PROVIDED FURTHER THAT THE FIRST INTEREST PAYMENT DATE SHALL BE
MARCH 1, 2005 (WHICH INTEREST PAYMENT ON MARCH 1, 2005 SHALL ALSO INCLUDE
INTEREST ACCRUED ON THE NOTES SINCE SEPTEMBER 1, 2004). THE COMPANY WILL PAY
INTEREST (INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW) ON OVERDUE PRINCIPAL AND PREMIUM, IF ANY, FROM TIME TO TIME ON
DEMAND AT A RATE THAT IS 1% PER ANNUM IN EXCESS OF THE RATE THEN IN EFFECT TO
THE EXTENT LAWFUL; IT WILL PAY INTEREST (INCLUDING POST-PETITION INTEREST IN ANY
PROCEEDING UNDER ANY BANKRUPTCY LAW) ON OVERDUE INSTALLMENTS OF INTEREST AND
LIQUIDATED DAMAGES, IF ANY, (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS)
FROM TIME TO TIME ON DEMAND AT THE SAME RATE TO THE EXTENT LAWFUL.  INTEREST
WILL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR OF TWELVE 30-DAY MONTHS.

 

(2) METHOD OF PAYMENT.  THE COMPANY WILL PAY INTEREST ON THE NOTES (EXCEPT
DEFAULTED INTEREST) AND LIQUIDATED DAMAGES, IF ANY, TO THE PERSONS WHO ARE
REGISTERED HOLDERS OF NOTES AT THE CLOSE OF BUSINESS ON THE AUGUST 15 OR
FEBRUARY 15 NEXT PRECEDING THE INTEREST PAYMENT DATE, EVEN IF SUCH NOTES ARE
CANCELED AFTER SUCH RECORD DATE AND ON OR BEFORE SUCH INTEREST PAYMENT DATE,
EXCEPT AS PROVIDED IN SECTION 2.12 OF THE INDENTURE WITH RESPECT TO DEFAULTED
INTEREST.  THE NOTES WILL BE PAYABLE AS TO PRINCIPAL, PREMIUM AND LIQUIDATED
DAMAGES, IF ANY, AND INTEREST AT THE OFFICE OR AGENCY OF THE COMPANY MAINTAINED
FOR SUCH PURPOSE WITHIN OR WITHOUT THE CITY AND STATE OF NEW YORK, OR, AT THE
OPTION OF THE COMPANY, PAYMENT OF INTEREST AND LIQUIDATED DAMAGES, IF ANY, MAY
BE MADE BY CHECK MAILED TO THE HOLDERS AT THEIR ADDRESSES SET FORTH IN THE
REGISTER OF HOLDERS; PROVIDED THAT PAYMENT BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS WILL BE REQUIRED WITH RESPECT TO PRINCIPAL OF AND INTEREST,
PREMIUM AND LIQUIDATED DAMAGES, IF ANY, ON, ALL GLOBAL NOTES AND ALL OTHER NOTES
THE HOLDERS OF WHICH WILL HAVE PROVIDED WIRE TRANSFER INSTRUCTIONS TO THE
COMPANY OR THE PAYING AGENT.  SUCH PAYMENT WILL BE IN SUCH COIN OR CURRENCY

 

--------------------------------------------------------------------------------


 

of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

 

(3) PAYING AGENT AND REGISTRAR.  INITIALLY, THE BANK OF NEW YORK, THE TRUSTEE
UNDER THE INDENTURE, WILL ACT AS PAYING AGENT AND REGISTRAR.  THE COMPANY MAY
CHANGE ANY PAYING AGENT OR REGISTRAR WITHOUT NOTICE TO ANY HOLDER.  THE COMPANY
OR ANY OF ITS SUBSIDIARIES MAY ACT IN ANY SUCH CAPACITY.

 

(4) INDENTURE.  THE COMPANY ISSUED THE NOTES UNDER AN INDENTURE DATED AS OF
FEBRUARY 23, 2004 (THE “INDENTURE”) AMONG THE COMPANY, THE GUARANTOR(S) AND THE
TRUSTEE.  THE TERMS OF THE NOTES INCLUDE THOSE STATED IN THE INDENTURE AND THOSE
MADE PART OF THE INDENTURE BY REFERENCE TO THE TIA.  THE NOTES ARE SUBJECT TO
ALL SUCH TERMS, AND HOLDERS ARE REFERRED TO THE INDENTURE AND SUCH ACT FOR A
STATEMENT OF SUCH TERMS.  TO THE EXTENT ANY PROVISION OF THIS NOTE CONFLICTS
WITH THE EXPRESS PROVISIONS OF THE INDENTURE, THE PROVISIONS OF THE INDENTURE
SHALL GOVERN AND BE CONTROLLING.  THE NOTES ARE UNSECURED OBLIGATIONS OF THE
COMPANY.  THE INDENTURE DOES NOT LIMIT THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
THAT MAY BE ISSUED THEREUNDER.

 

(5) OPTIONAL REDEMPTION.

 


(A)  EXCEPT AS SET FORTH IN SUBPARAGRAPH (B) OF THIS PARAGRAPH 5, THE COMPANY
WILL NOT HAVE THE OPTION TO REDEEM THE NOTES PRIOR TO MARCH 1, 2007.  ON OR
AFTER MARCH 1, 2007, THE COMPANY WILL HAVE THE OPTION TO REDEEM ALL OR A PART OF
THE NOTES UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE REDEMPTION
PRICES (EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH BELOW PLUS
ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON THE NOTES
REDEEMED TO THE APPLICABLE REDEMPTION DATE, IF REDEEMED DURING THE TWELVE-MONTH
PERIOD BEGINNING ON MARCH 1ST OF THE YEARS INDICATED BELOW, SUBJECT TO THE
RIGHTS OF HOLDERS ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST ON THE
RELEVANT INTEREST PAYMENT DATE:

 

Year

 

Percentage

 

2007

 

107.406

%

2008

 

104.938

%

2009

 

102.469

%

2010 and thereafter

 

100.000

%

 

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.

 


(B)  NOTWITHSTANDING THE PROVISIONS OF SUBPARAGRAPH (A) OF THIS PARAGRAPH 5, AT
ANY TIME PRIOR TO MARCH 1, 2007, THE COMPANY MAY ON ANY ONE OR MORE OCCASIONS
REDEEM UP TO 35% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES ISSUED UNDER THE
INDENTURE WITH THE NET CASH PROCEEDS OF A SALE OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE COMPANY OR A CONTRIBUTION OF THE COMPANY’S COMMON
EQUITY CAPITAL AT A REDEMPTION PRICE EQUAL TO 109.875% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED
DAMAGES, IF ANY TO THE REDEMPTION DATE; PROVIDED THAT AT LEAST 65% IN AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES ORIGINALLY ISSUED UNDER THE INDENTURE (EXCLUDING
NOTES HELD BY THE COMPANY AND ITS SUBSIDIARIES) REMAINS OUTSTANDING IMMEDIATELY
AFTER THE OCCURRENCE OF SUCH REDEMPTION AND THAT SUCH REDEMPTION OCCURS WITHIN
45 DAYS OF THE DATE OF THE CLOSING OF SUCH SALE OF EQUITY INTERESTS OR
CONTRIBUTION.


 

(6) MANDATORY REDEMPTION.

 

The Company is not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

--------------------------------------------------------------------------------


 

(7) REPURCHASE AT THE OPTION OF THE HOLDER.

 

(A)  IF THERE IS A CHANGE OF CONTROL, THE COMPANY WILL BE REQUIRED TO MAKE AN
OFFER (A “CHANGE OF CONTROL OFFER”) TO EACH HOLDER TO REPURCHASE ALL OR ANY PART
(EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE THEREOF) OF EACH HOLDER’S NOTES AT A
PURCHASE PRICE IN CASH EQUAL TO 101% OF THE AGGREGATE PRINCIPAL AMOUNT THEREOF
PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, THEREON TO THE
DATE OF PURCHASE, SUBJECT TO THE RIGHTS OF HOLDERS ON THE RELEVANT RECORD DATE
TO RECEIVE INTEREST DUE ON THE RELEVANT INTEREST PAYMENT DATE (THE “CHANGE OF
CONTROL PAYMENT”).  WITHIN TEN DAYS FOLLOWING ANY CHANGE OF CONTROL, THE COMPANY
WILL MAIL A NOTICE TO EACH HOLDER SETTING FORTH THE PROCEDURES GOVERNING THE
CHANGE OF CONTROL OFFER AS REQUIRED BY THE INDENTURE.

 

(B)  IF THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY CONSUMMATES ANY
ASSET SALES, WITHIN 30 DAYS OF EACH DATE ON WHICH THE AGGREGATE AMOUNT OF EXCESS
PROCEEDS EXCEEDS $10.0 MILLION, THE COMPANY WILL COMMENCE AN OFFER TO ALL
HOLDERS OF NOTES AND ALL HOLDERS OF OTHER INDEBTEDNESS THAT IS PARI PASSU WITH
THE NOTES CONTAINING PROVISIONS SIMILAR TO THOSE SET FORTH IN THE INDENTURE WITH
RESPECT TO OFFERS TO PURCHASE OR REDEEM WITH THE PROCEEDS OF SALES OF ASSETS (AN
“ASSET SALE OFFER”) PURSUANT TO SECTION 3.09 OF THE INDENTURE TO PURCHASE THE
MAXIMUM PRINCIPAL AMOUNT OF NOTES (INCLUDING ANY ADDITIONAL NOTES) AND SUCH
OTHER PARI PASSU INDEBTEDNESS THAT MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS
AT AN OFFER PRICE IN CASH IN AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL AMOUNT
THEREOF PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, THEREON
TO THE DATE OF PURCHASE, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
INDENTURE.  TO THE EXTENT THAT THE AGGREGATE AMOUNT OF NOTES (INCLUDING ANY
ADDITIONAL NOTES) AND OTHER PARI PASSU INDEBTEDNESS TENDERED PURSUANT TO AN
ASSET SALE OFFER IS LESS THAN THE EXCESS PROCEEDS, THE COMPANY (OR SUCH
RESTRICTED SUBSIDIARY) MAY USE SUCH DEFICIENCY FOR ANY PURPOSE NOT OTHERWISE
PROHIBITED BY THE INDENTURE.  IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES AND
OTHER PARI PASSU INDEBTEDNESS TENDERED INTO SUCH ASSET SALE OFFER EXCEEDS THE
AMOUNT OF EXCESS PROCEEDS, THE TRUSTEE SHALL SELECT THE NOTES AND SUCH OTHER
PARI PASSU INDEBTEDNESS TO BE PURCHASED ON A PRO RATA BASIS.  HOLDERS OF NOTES
THAT ARE THE SUBJECT OF AN OFFER TO PURCHASE WILL RECEIVE AN ASSET SALE OFFER
FROM THE COMPANY PRIOR TO ANY RELATED PURCHASE DATE AND MAY ELECT TO HAVE SUCH
NOTES PURCHASED BY COMPLETING THE FORM ENTITLED “OPTION OF HOLDER TO ELECT
PURCHASE” ATTACHED TO THE NOTES.

 

(8) NOTICE OF REDEMPTION.  NOTICE OF REDEMPTION WILL BE MAILED AT LEAST 30 DAYS
BUT NOT MORE THAN 60 DAYS BEFORE THE REDEMPTION DATE TO EACH HOLDER WHOSE NOTES
ARE TO BE REDEEMED AT ITS REGISTERED ADDRESS, EXCEPT THAT REDEMPTION NOTICES MAY
BE MAILED MORE THAN 60 DAYS PRIOR TO A REDEMPTION DATE IF THE NOTICE IS ISSUED
IN CONNECTION WITH A DEFEASANCE OF THE NOTES OR A SATISFACTION OR DISCHARGE OF
THE INDENTURE.  NOTES IN DENOMINATIONS LARGER THAN $1,000 MAY BE REDEEMED IN
PART BUT ONLY IN WHOLE MULTIPLES OF $1,000, UNLESS ALL OF THE NOTES HELD BY A
HOLDER ARE TO BE REDEEMED.

 

(9) DENOMINATIONS, TRANSFER, EXCHANGE.  THE NOTES ARE IN REGISTERED FORM WITHOUT
COUPONS IN DENOMINATIONS OF $1,000 AND INTEGRAL MULTIPLES OF $1,000.  THE
TRANSFER OF NOTES MAY BE REGISTERED AND NOTES MAY BE EXCHANGED AS PROVIDED IN
THE INDENTURE.  THE REGISTRAR AND THE TRUSTEE MAY REQUIRE A HOLDER, AMONG OTHER
THINGS, TO FURNISH APPROPRIATE ENDORSEMENTS AND TRANSFER DOCUMENTS AND THE
COMPANY MAY REQUIRE A HOLDER TO PAY ANY TAXES AND FEES REQUIRED BY LAW OR
PERMITTED BY THE INDENTURE.  THE COMPANY NEED NOT EXCHANGE OR REGISTER THE
TRANSFER OF ANY NOTE OR PORTION OF A NOTE SELECTED FOR REDEMPTION, EXCEPT FOR
THE UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN PART.  ALSO, THE COMPANY
NEED NOT EXCHANGE OR REGISTER THE TRANSFER OF ANY NOTES FOR A PERIOD OF 15 DAYS
BEFORE A SELECTION OF NOTES TO BE REDEEMED OR DURING THE PERIOD BETWEEN A RECORD
DATE AND THE CORRESPONDING INTEREST PAYMENT DATE.

 

--------------------------------------------------------------------------------


 

(10) PERSONS DEEMED OWNERS.  THE REGISTERED HOLDER OF A NOTE MAY BE TREATED AS
ITS OWNER FOR ALL PURPOSES.

 

(11) AMENDMENT, SUPPLEMENT AND WAIVER.  SUBJECT TO CERTAIN EXCEPTIONS, THE
INDENTURE OR THE NOTES OR THE GUARANTEES MAY BE AMENDED OR SUPPLEMENTED WITH THE
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
THE THEN OUTSTANDING NOTES INCLUDING ADDITIONAL NOTES, IF ANY, VOTING AS A
SINGLE CLASS, AND ANY EXISTING DEFAULT OR EVENT OR DEFAULT OR COMPLIANCE WITH
ANY PROVISION OF THE INDENTURE OR THE NOTES OR THE GUARANTEES MAY BE WAIVED WITH
THE CONSENT OF THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
THEN OUTSTANDING NOTES INCLUDING ADDITIONAL NOTES, IF ANY, VOTING AS A SINGLE
CLASS.  WITHOUT THE CONSENT OF ANY HOLDER OF A NOTE, THE INDENTURE OR THE NOTES
OR THE GUARANTEES MAY BE AMENDED OR SUPPLEMENTED TO CURE ANY AMBIGUITY, DEFECT
OR INCONSISTENCY, TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE
OF CERTIFICATED NOTES, TO PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S OR A
GUARANTOR’S OBLIGATIONS TO HOLDERS OF THE NOTES AND GUARANTEES IN CASE OF A
MERGER OR CONSOLIDATION, TO MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL
RIGHTS OR BENEFITS TO THE HOLDERS OF THE NOTES OR THAT DOES NOT ADVERSELY AFFECT
THE LEGAL RIGHTS UNDER THE INDENTURE OF ANY SUCH HOLDER, TO COMPLY WITH THE
REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR MAINTAIN THE QUALIFICATION OF THE
INDENTURE UNDER THE TIA, TO CONFORM THE TEXT OF THE INDENTURE OR THE NOTES TO
ANY PROVISION OF THE “DESCRIPTION OF NOTES” SECTION OF THE COMPANY’S OFFERING
MEMORANDUM DATED SEPTEMBER 29, 2004, RELATING TO THE INITIAL OFFERING OF THE
NOTES, TO THE EXTENT THAT SUCH PROVISION IN THAT “DESCRIPTION OF NOTES” WAS
INTENDED TO BE A VERBATIM RECITATION OF A PROVISION OF THE INDENTURE, THE NOTES
OR THE GUARANTEES; TO PROVIDE FOR THE ISSUANCE OF ADDITIONAL NOTES IN ACCORDANCE
WITH THE LIMITATIONS SET FORTH IN THE INDENTURE; OR TO ALLOW ANY GUARANTOR TO
EXECUTE A SUPPLEMENTAL INDENTURE TO THE INDENTURE AND/OR A GUARANTEE WITH
RESPECT TO THE NOTES.

 

(12) DEFAULTS AND REMEDIES.  EVENTS OF DEFAULT INCLUDE:  (I) DEFAULT FOR 30 DAYS
IN THE PAYMENT WHEN DUE OF INTEREST ON, OR LIQUIDATED DAMAGES, IF ANY, WITH
RESPECT TO THE NOTES; (II) DEFAULT IN THE PAYMENT WHEN DUE (AT MATURITY, UPON
REDEMPTION OR OTHERWISE) OF THE PRINCIPAL OF, OR PREMIUM, IF ANY, ON, THE NOTES,
(III) FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO COMPLY
WITH SECTION 4.07, 4.09, 4.10, 4.15 OR 5.01 OF THE INDENTURE; (IV) FAILURE BY
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FOR 60 DAYS AFTER NOTICE TO
THE COMPANY BY THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES INCLUDING ADDITIONAL NOTES, IF ANY, THEN OUTSTANDING VOTING
AS A SINGLE CLASS TO COMPLY WITH ANY OF THE OTHER AGREEMENTS IN THE INDENTURE OR
THE NOTES; (V) DEFAULT UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER WHICH
THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY
INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES), WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS, OR
IS CREATED AFTER THE DATE OF THE INDENTURE, IF THAT DEFAULT: (A) IS CAUSED BY A
FAILURE TO PAY PRINCIPAL OF, OR INTEREST OR PREMIUM, IF ANY, ON, SUCH
INDEBTEDNESS PRIOR TO THE EXPIRATION OF THE GRACE PERIOD PROVIDED IN SUCH
INDEBTEDNESS ON THE DATE OF SUCH DEFAULT (A “PAYMENT DEFAULT”) OR (B) RESULTS IN
THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS MATURITY, AND, IN
EACH CASE, THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE
PRINCIPAL AMOUNT OF ANY OTHER SUCH INDEBTEDNESS UNDER WHICH THERE HAS BEEN A
PAYMENT DEFAULT OR THE MATURITY OF WHICH HAS BEEN SO ACCELERATED, AGGREGATES
$7.5 MILLION OR MORE; OR; (VI) CERTAIN FINAL JUDGMENTS FOR THE PAYMENT OF MONEY
THAT REMAIN UNDISCHARGED FOR A PERIOD OF 60 DAYS; (VII) CERTAIN EVENTS OF
BANKRUPTCY OR INSOLVENCY WITH RESPECT TO THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY;
AND (IX) EXCEPT AS PERMITTED BY THE INDENTURE, ANY GUARANTEE IS HELD IN ANY
JUDICIAL PROCEEDING TO BE UNENFORCEABLE OR INVALID OR CEASES FOR ANY REASON TO
BE IN FULL FORCE AND EFFECT OR ANY GUARANTOR OR ANY PERSON ACTING ON ITS BEHALF
DENIES OR DISAFFIRMS ITS OBLIGATIONS UNDER SUCH GUARANTOR’S GUARANTEE.  IF ANY
EVENT OF

 

--------------------------------------------------------------------------------


 

Default occurs and is continuing, the Trustee or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately.  Notwithstanding the foregoing, in the
case of an Event of Default arising from certain events of bankruptcy or
insolvency, all outstanding Notes will become due and payable immediately
without further action or notice.  Holders may not enforce the Indenture or the
Notes except as provided in the Indenture.  Subject to certain limitations,
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power.  The Trustee
may withhold from Holders of the Notes notice of any continuing Default or Event
of Default (except a Default or Event of Default relating to the payment of
principal or interest or premium or Liquidated Damages, if any,) if it
determines that withholding notice is in their interest.  The Holders of a
majority in aggregate principal amount of the then outstanding Notes by notice
to the Trustee may, on behalf of the Holders of all of the Notes, rescind an
acceleration or waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default or Event of Default
in the payment of interest or premium or Liquidated Damages, if any, on, or the
principal of, the Notes.  The Company is required to deliver to the Trustee
annually a statement regarding compliance with the Indenture, and the Company is
required, upon becoming aware of any Default or Event of Default, to deliver to
the Trustee a statement specifying such Default or Event of Default.

 

(13)  TRUSTEE DEALINGS WITH COMPANY.  THE TRUSTEE, IN ITS INDIVIDUAL OR ANY
OTHER CAPACITY, MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM, AND PERFORM SERVICES
FOR THE COMPANY OR ITS AFFILIATES, AND MAY OTHERWISE DEAL WITH THE COMPANY OR
ITS AFFILIATES, AS IF IT WERE NOT THE TRUSTEE.

 

(14)  NO RECOURSE AGAINST OTHERS.  A DIRECTOR, OFFICER, EMPLOYEE, INCORPORATOR
OR STOCKHOLDER OF THE COMPANY OR ANY GUARANTORS, AS SUCH, WILL NOT HAVE ANY
LIABILITY FOR ANY OBLIGATIONS OF THE COMPANY OR THE GUARANTORS UNDER THE NOTES,
THE GUARANTEES OR THE INDENTURE OR FOR ANY CLAIM BASED ON, IN RESPECT OF, OR BY
REASON OF, SUCH OBLIGATIONS OR THEIR CREATION.  EACH HOLDER BY ACCEPTING A NOTE
WAIVES AND RELEASES ALL SUCH LIABILITY.  THE WAIVER AND RELEASE ARE PART OF THE
CONSIDERATION FOR THE ISSUANCE OF THE NOTES.  THE WAIVER MAY NOT BE EFFECTIVE TO
WAIVE LIABILITIES UNDER THE FEDERAL SECURITIES LAWS.

 

(15)  AUTHENTICATION.  THIS NOTE WILL NOT BE VALID UNTIL AUTHENTICATED BY THE
MANUAL SIGNATURE OF THE TRUSTEE OR AN AUTHENTICATING AGENT.

 

(16)  ABBREVIATIONS.  CUSTOMARY ABBREVIATIONS MAY BE USED IN THE NAME OF A
HOLDER OR AN ASSIGNEE, SUCH AS:  TEN COM (= TENANTS IN COMMON), TEN ENT (=
TENANTS BY THE ENTIRETIES), JT TEN (= JOINT TENANTS WITH RIGHT OF SURVIVORSHIP
AND NOT AS TENANTS IN COMMON), CUST (= CUSTODIAN), AND U/G/M/A (= UNIFORM GIFTS
TO MINORS ACT).

 

(17)  ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES.  IN ADDITION TO THE RIGHTS PROVIDED TO HOLDERS OF NOTES UNDER
THE INDENTURE, HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED DEFINITIVE
NOTES WILL HAVE ALL THE RIGHTS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT
DATED AS OF OCTOBER 14, 2004, AMONG THE COMPANY, THE GUARANTOR AND THE OTHER
PARTIES NAMED ON THE SIGNATURE PAGES THEREOF, AS SUCH AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME AND, WITH RESPECT TO ANY ADDITIONAL
NOTES, HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED DEFINITIVE NOTES WILL
HAVE THE RIGHTS SET FORTH IN ONE OR MORE REGISTRATION RIGHTS AGREEMENTS, IF ANY,
AMONG THE COMPANY, THE GUARANTOR AND THE OTHER PARTIES THERETO, AS SUCH
AGREEMENT(S) MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
RELATING TO RIGHTS GIVEN BY THE COMPANY TO THE PURCHASERS OF ADDITIONAL NOTES

 

--------------------------------------------------------------------------------


 

 to register such Additional Notes under the Securities Act (collectively, the
“Registration Rights Agreement”).

 

(18)  CUSIP NUMBERS.  PURSUANT TO A RECOMMENDATION PROMULGATED BY THE COMMITTEE
ON UNIFORM SECURITY IDENTIFICATION PROCEDURES, THE COMPANY HAS CAUSED CUSIP
NUMBERS TO BE PRINTED ON THE NOTES, AND THE TRUSTEE MAY USE CUSIP NUMBERS IN
NOTICES OF REDEMPTION AS A CONVENIENCE TO HOLDERS.  NO REPRESENTATION IS MADE AS
TO THE ACCURACY OF SUCH NUMBERS EITHER AS PRINTED ON THE NOTES OR AS CONTAINED
IN ANY NOTICE OF REDEMPTION, AND RELIANCE MAY BE PLACED ONLY ON THE OTHER
IDENTIFICATION NUMBERS PLACED THEREON.

 

(19)  GOVERNING LAW.  THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement.  Requests may be
made to:

 

UbiquiTel Operating Company
One West Elm Street
Conshohocken, Pennsylvania 19428
Attention: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

 

(Insert assignee’s legal name)

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Date:

 

 

Your Signature:  

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:

 

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

o Section 4.10      o Section 4.15

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

 

 

$

 

Date:

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

Tax Identification No.:

 

 

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of decrease in
Principal Amount
of
this Global Note

 

Amount of increase in
Principal Amount
of
this Global Note

 

Principal Amount
of this Global Note
following such
decrease
(or increase)

 

Signature of authorized
officer of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------